Case 1:18-cv-02118-JEJ Document 1-2 Filed 11/02/18 Page 1 of 76




                EXHIBIT A
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 12 of
                                                                       of 75
                                                                          76




                         UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF PENNSYLVANIA


JERRY HERING, Individually and on )           Civ. Action No. 1:15-cv-02440-JEJ
Behalf of All Others Similarly Situated, )
                                         )    CLASS ACTION
                         Plaintiff,      )
                                         )    FIRST AMENDED DIRECT
      vs.                                     SHAREHOLDER CLASS ACTION
                                         )
                                              COMPLAINT FOR VIOLATIONS OF
RITE AID CORPORATION, JOHN T. )               THE SECURITIES EXCHANGE ACT
STANDLEY, DAVID R. JESSICK,              )
                                              OF 1934
JOSEPH B. ANDERSON, JR., BRUCE )
G. BODAKEN, KEVIN E. LOFTON, )
MYRTLE S. POTTER, MICHAEL N. )
REGAN, FRANK A. SAVAGE,                  )
MARCY SYMS, WALGREENS                    )
BOOTS ALLIANCE, INC., STEFANO )
PESSINA and GEORGE R.                    )
FAIRWEATHER,                             )
                                         )
                         Defendants. )
                                         )    DEMAND FOR JURY TRIAL




1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 23 of
                                                                       of 75
                                                                          76



        Lead Plaintiff Jerry Hering (“Plaintiff”), by and through undersigned counsel,

for his First Amended Direct Shareholder Class Action Complaint for Violations of

the Securities Exchange Act of 1934 (the “1934 Act”) against the herein-named

Defendants, alleges upon information and belief, based upon, inter alia, the

investigation of counsel, as follows:

                   NATURE AND SUMMARY OF THE ACTION

        1.        Plaintiff brings this direct shareholder class action individually and on

behalf of all purchasers of Rite Aid Corporation (“Rite Aid” or the “Company”)

common stock between October 27, 2015 and June 28, 2017, inclusive (the “Class

Period”), and against Rite Aid, certain Rite Aid executive officers named herein,

Walgreens Boots Alliance, Inc. (“Walgreens” or “WBA”), and certain Walgreens

executive officers named herein (collectively, “Defendants”), seeking to recover

damages caused by Defendants’ dissemination of materially false and misleading

statements in violation of §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 10b-5

promulgated thereunder, 17 C.F.R. §240.10b-5, in connection with the proposed sale

of Rite Aid to Walgreens, which was ultimately terminated due to Defendants’ failure

to obtain regulatory approval.

        2.        On October 27, 2015, Rite Aid and Walgreens jointly announced an

Agreement and Plan of Merger (the “Original Merger Agreement”) pursuant to which

                                            -1-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 34 of
                                                                       of 75
                                                                          76



Walgreens would purchase Rite Aid (the “Original Merger”), with Rite Aid

shareholders receiving $9.00 per share in cash (the “Original Merger Consideration”).

        3.        The Original Merger Consideration did not adequately value Rite Aid’s

future growth potential.      Although Rite Aid shareholders would not be fairly

compensated, the Rite Aid board of directors (the “Rite Aid Board”) ensured to extract

personal compensation benefits and other favorable deal terms for themselves and

other Rite Aid insiders. For example, under the Original Merger Agreement, Rite

Aid’s directors were permitted to rollover most of their options and all of their

restricted stock and performance units into Walgreens stock, the value of which

ranged from just over $120,000 to $25 million for directors, with Defendant John T.

Standley (“Standley”), the Company’s Chief Executive Officer (“CEO”) and

Chairman of the Board, receiving the largest share. And because the Original Merger

Consideration did not value Rite Aid’s future growth potential, Walgreens stood to

acquire the Company at a bargain.

        4.        Defendants knew the Original Merger faced regulatory risks, and

despite knowledge of those risks, acted to further their own self-interests by

attempting to obtain stockholder approval of the Original Merger through the issuance

of a false and misleading proxy statement. The full extent of the regulatory risks

inherent in the Original Merger were known only to Defendants, who continuously

misled investors regarding the likelihood that the Original Merger would obtain

                                           -2-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 45 of
                                                                       of 75
                                                                          76



regulatory approval, as well as the detriment that would result in the event the

Original Merger failed.

        5.        For example, a Rite Aid filing with the SEC in October 2015 stated that

Rite Aid did “not believe the combination should cause regulatory concern,” and

that if any antitrust issues did arise, they could be adequately addressed through store

divestitures. Defendants then filed a definitive proxy statement with the SEC on

December 21, 2015 (the “2015 Proxy”), which represented the purported “fact” that

the Original Merger Consideration “will provide certainty of value” for Rite Aid

shareholders “while eliminating long-term business and execution risk.”

Importantly, Defendants also represented that Walgreens, and not Rite Aid, was

“assuming the risks” related to antitrust approval of the deal, “including [Walgreens’]

commitment to sell up to 1,000 stores” if required by federal regulators.

        6.        Defendants continued to mislead investors regarding the regulatory

risks during the pendency of the review process. For example, on a January 7, 2016

Walgreens earnings call for its first fiscal quarter of 2016, Defendant Stefano Pessina

(“Pessina”), Walgreens’ CEO, assured investors that “this transaction is progressing

as we expected and planned,” and characterized a second request for information by

the FTC as “a standard part of the regulatory process in connection with the FTC’s

review.” Pessina further stated that a “highly experienced integration team” had

already “been up and running since the end of November” and was “now well

                                           -3-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 56 of
                                                                       of 75
                                                                          76



underway on preliminary planning work” related to combining the two companies.

Pessina also confirmed his prior statements that the number of store divestitures

needed to obtain FTC approval would be less than 500, telling a securities analyst on

the call: “We don’t have any reason to change our view. . . . We are still confident

that this will go through in the terms that we have anticipated.”

        7.        On January 27, 2016, at Walgreens’ annual shareholders meeting,

Pessina stated in his prepared remarks that the regulatory review of the Original

Merger was “proceeding as we had anticipated and we continue to expect the

transaction to complete at some point in the second half of this calendar year.”

        8.        On April 5, 2016, Walgreens held an earnings call for its second fiscal

quarter of 2016. In his prepared remarks, Pessina stated: “Of course, our agreement

to acquire Rite Aid is continuing as we expect, with the regulatory approval process

progressing in line with the timetable we had expected.” During the Q&A session

with analysts, Pessina insisted that “[n]othing has changed” from earlier

pronouncements and that “[t]he process is developing and an absolute normal way. . . .

But it’s nothing atypical, exactly online with what we were expecting.”

        9.        On July 6, 2016, Walgreens held an earnings call for its third fiscal

quarter of 2016 during which Pessina reiterated that the “proposed acquisition of

Rite-Aid is progressing as planned” and that the “integration team is continuing its



                                           -4-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 67 of
                                                                       of 75
                                                                          76



work on preliminary planning.” Later on the call, in response to an analyst question

regarding the expected number of store divestitures, Pessina responded:

        We still believe that our initial estimate is correct. We still believe that,
        at the end, we will stay in the range of the stores that we initially
        indicated, around 500. And time-wise, we still believe that we will be
        able to really do the deal, finish the deal, by the end of this calendar
        year, as we said. So, by December, we believe that everything will be
        done.

        10.       As the October 27, 2016 merger agreement end date under the Original

Merger Agreement approached, and the deal had still not received regulatory

approval, Defendants continued to issue misleading statements regarding the Original

Merger in an effort to defend the deal and rebut criticism of the deal’s viability, which

threatened to tarnish Pessina’s strong deal-making reputation.

        11.       On September 8, 2016, Walgreens issued a press release providing an

update on the Original Merger. The release stated that Walgreens was actively

engaged with the FTC and that, as a result of “progress of these discussions with the

FTC staff[,]” it was “exploring potential divestiture remedies.”              The release

downplayed the significance of the “divestiture remedies,” stating simply that, “[i]n

order to expedite that process, . . . the most likely outcome will be that the parties will

be required to divest more than the 500 stores previously communicated, but still

continues to expect that fewer than 1,000 stores will be required to be divested.”

The release further stated that “the company continues to believe that the acquisition


                                            -5-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 78 of
                                                                       of 75
                                                                          76



will close in the second half of calendar 2016.” Thus, Defendants led investors and

the market to believe that the Original Merger was close to closing within the

parameters set forth in the Original Merger Agreement.

        12.       Then, on October 20, 2016, Rite Aid and Walgreens issued a joint press

release announcing they had extended the merger agreement end date under the

Original Merger Agreement from October 27, 2016 to January 27, 2017. That same

day, Walgreens held an earnings call for its fourth fiscal quarter and full fiscal year of

2016. In his prepared remarks, Defendant George R. Fairweather (“Fairweather”),

Walgreens’ Global Chief Financial Officer (“CFO”), now assured investors that “the

most likely outcome will be that the parties will be required to divest between 500 and

1,000 stores” and that Walgreens “will be able to execute agreements to divest these

stores to potential buyers pending FTC approval, by the end of calendar year 2016” –

i.e., within the original timeframe – although the Original Merger was now expected

to close in early calendar 2017. Walgreens also included Rite Aid accretion from the

Original Merger in its fiscal 2017 guidance, which Pessina stated was appropriate

because he was “as confident as we were before” that the deal would close under the

terms of the Original Merger Agreement based on Walgreens’ discussions with the

FTC and Walgreens’ own internal analyses.

        13.       On November 8, 2016, Walgreens presented at the Credit Suisse

Healthcare Conference where Pessina rejected any notion that the Original Merger

                                           -6-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 89 of
                                                                       of 75
                                                                          76



had encountered regulatory turbulence based on Defendants’ purported insider

knowledge obtained during the review process: “[W]e have a different opinion than

certain journalists who are writing things we don’t recognize or people we – or

about people we have never heard of. . . . So, just to reassure you, if we say that we

are confident, it is because what we know makes us very confident.”

        14.       On November 15, 2016, Walgreens participated in the Morgan Stanley

Consumer Conference where, Alex Gourlay (“Gourlay”), Walgreens’ Co-Chief

Operating Officer (“COO”), rebutted any notion that the Original Merger had

generated any regulatory concern and reiterated that Defendants’ confidence was as

strong as it was on “day one” when the transaction was announced: “We remain, as

we did from day one, confident about [doing] strategic deal for us.”

        15.       On November 17, 2016, Walgreens presented at the Jefferies

Healthcare Conference. Fairweather again reassured investors that “[w]e are very

clear” that the deal would be approved well under the 1,000-store divestiture cap

provided for in the Original Merger Agreement.

        16.       On January 5, 2017, Walgreens held an earnings call for its first fiscal

quarter of 2017. Pessina reiterated that the FTC review process allowed him to

“remain as convinced as ever of the strategic benefits of the proposed Rite Aid

transaction,” and Fairweather added that the companies “are still working towards a

close of the acquisition in the early part of this calendar year.” In truth, Walgreens

                                            -7-
1311192_1
            Case
             Case1:18-cv-02118-JEJ
                  1:15-cv-02440-JEJ Document
                                     Document1-2
                                              83 Filed
                                                 Filed 11/02/18
                                                       12/11/17 Page
                                                                Page 10
                                                                     9 ofof75
                                                                            76



and Rite Aid had already received notice by this time that antitrust regulators had

significant concerns about the Original Merger and its potential anti-competitive

effects in the retail pharmacy market, a material fact that Defendants concealed from

investors. Indeed, by January 6, 2017, as a result of prior discussions with the FTC,

Rite Aid’s attorneys had already privately concluded that “the FTC would not

recommend approval of the divestiture transaction by the [January 27, 2017] end

date.”

         17.      The truth behind Defendants’ false and misleading statements began

leaking to the public on January 20, 2017 – barely two weeks after Pessina had

expressed his “confiden[ce]” that the Original Merger would be approved as

structured – when Bloomberg reported in an article entitled, “Walgreens Faces U.S.

Antitrust Concerns Over Rite Aid Fix,” that FTC regulators were unlikely to approve

the deal. The article relayed the concerns of FTC officials that “Walgreens’s proposal

to sell 865 drugstores . . . doesn’t go far enough to preserve competition that would be

lost in the tie-up.” On this news, the price of Rite Aid stock fell by $1.70 per share, or

20%, over two trading days to close at $6.90 per share on unusually high volume.

         18.      Then, on January 30, 2017, Defendants made an announcement that

shocked the market: Rite Aid and Walgreens had entered into a new merger

agreement (the “Revised Merger Agreement”) for a new deal (the “Revised Merger”)

and cut the Original Merger Consideration from $9.00 per share to between $6.50 to

                                           -8-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 10
                                                                    11 of
                                                                       of 75
                                                                          76



$7.00 per share (the “Reduced Merger Consideration”), representing a destruction to

Rite Aid shareholder value of over $2 billion. This was a dramatic capitulation in

light of Walgreens’ stated commitment to bear the antitrust risks in the Original

Merger.

        19.       Under the terms of the Revised Merger Agreement, Rite Aid

shareholders stood to receive $7.00 per share – 22% less consideration than the

Original Merger Consideration – if Walgreens were required to divest the same

number of stores (1,000) that it had already committed to divest under the Original

Merger Agreement. Rite Aid shareholders would receive even less consideration

($6.50 per share) if Walgreens were required to divest 1,200 stores. Thus, the Rite

Aid Board agreed to accept substantially reduced cash payments for Rite Aid

shareholders for essentially nothing in return, which belied Defendants’ prior

representation of “fact” in the 2015 Proxy that the Original Merger Consideration

“will provide certainty of value” for Rite Aid shareholders “while eliminating long-

term business and execution risk,” as well as Defendants’ assurances that the “most

likely outcome will be that the parties will be required to divest between 500 and

1,000 stores” to obtain approval of the Original Merger. Rite Aid management,

however, ensured that the personal benefits payable to the Rite Aid Board and other

Rite Aid insiders, under the Original Merger Agreement would remain largely intact.



                                          -9-
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 11
                                                                    12 of
                                                                       of 75
                                                                          76



        20.       Defendants continued to issue misleading statements to the market

regarding the regulatory risks inherent in the Revised Merger. During an April 5,

2017 earnings call with investors, Pessina touted Walgreens’ announcement of a $1

billion share repurchase program that would return value to Walgreens shareholders

“without undermining our intention to [profitably] deleverage the company following

the closing of the proposed Rite Aid acquisition.” Pessina added: “I am still

optimistic that we will bring this deal to a successful conclusion” and that “[w]e

believe that we can [certify compliance] in the coming weeks[.]” Pessina assured

investors that he was “still positive on this deal” and stated, “I believe that we have a

strong argument . . . to defend this deal.” He concluded by reassuring investors that

the Revised Merger would be more likely to satisfy regulators: “The changes to the

deal that we agreed in January demonstrate our absolute commitment to ensure all

transactions meet our demanding financial and strategic requirements while allowing

us the ability to address any reasonable demand that may be made of us in obtaining

regulatory approval.”

        21.       Just over two months later, on June 29, 2017, Defendants stunned the

market once again by announcing that they had terminated the Revised Merger

Agreement and, instead, entered into an Asset Purchase Agreement (the “Asset

Purchase Agreement”) under which Walgreens would simply purchase 2,186 Rite Aid

stores, with Rite Aid continuing to operate as an independent company. When

                                          - 10 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 12
                                                                    13 of
                                                                       of 75
                                                                          76



commenting on the Asset Purchase Agreement, Pessina stated, “I view this deal as

being more attractive than the transaction it replaces.”

        22.       As a result of Defendants’ materially false and misleading statements,

Rite Aid stock traded at artificially inflated prices during the Class Period. In fact,

Rite Aid filed on March 3, 2017 – following review, editing, and approval by

Walgreens – a preliminary proxy statement related to the Revised Merger Agreement

(the “2017 Proxy”), in which Defendants conceded that Rite Aid stock traded at

artificially inflated levels, at a minimum, between October 27, 2015 and January 30,

2017:

        Rite Aid believes that the January 27, 2017 stock price is not an
        accurate reflection of the value of Rite Aid because such stock price
        reflected market expectations of the likelihood that the merger would
        occur on the terms of the original merger agreement and did not reflect
        the value of Rite Aid as an independent company.

        23.       After the true facts underlying Defendants’ false and misleading

statements hit the market, Rite Aid’s stock price plummeted by over 54% from its

Class Period high.

                                         PARTIES

                                          Plaintiff

        24.       Plaintiff Jerry Hering is, and at all relevant times was, a shareholder of

Rite Aid and purchased Rite Aid common stock during the Class Period, as described



                                            - 11 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 13
                                                                    14 of
                                                                       of 75
                                                                          76



in the Certification attached hereto and incorporated herein by reference, and thereby

suffered damages caused by Defendants’ actions alleged herein.

                                 The Rite Aid Defendants

        25.       Defendant Rite Aid Corporation is a Delaware corporation with its

corporate headquarters located at 30 Hunter Lane, Camp Hill, Pennsylvania 17011.

Rite Aid is a retail drugstore chain that sells prescription drugs and a range of other

merchandise referred to as “front-end products.” The Company’s stock is publicly

traded on the New York Stock Exchange (“NYSE”) under the ticker symbol “RAD.”

        26.       Defendant John T. Standley is, and at all relevant times was, Chairman

of the Board and CEO of Rite Aid. Standley also previously served as the Company’s

President (September 2008 until June 2013), COO (September 2008 until June 2010),

and Senior Executive Vice President and CFO (September 2000 to June 2002).

Standley participated on Rite Aid earnings calls and, by virtue of his position as the

Company’s most senior executive officer, had the authority and ability to correct any

false or misleading statements made about the Company’s business, operations or

prospects, and ultimate control over the contents of the information provided to

investors and the market on the Company’s behalf.

        27.       Defendant David R. Jessick (“Jessick”) is, and at all relevant times was,

a director of Rite Aid. Jessick also previously served as a consultant to Rite Aid’s

CEO and senior financial staff (July 2002 until February 2005), and as Senior

                                           - 12 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 14
                                                                    15 of
                                                                       of 75
                                                                          76



Executive Vice President and Chief Administrative Officer of Rite Aid (December

1999 to July 2002).

        28.       Defendant Joseph B. Anderson, Jr. is, and at all relevant times was, a

director of Rite Aid.

        29.       Defendant Bruce G. Bodaken is, and at all relevant times was, a director

of Rite Aid.

        30.       Defendant Kevin E. Lofton is, and at all relevant times was, a director

of Rite Aid.

        31.       Defendant Myrtle S. Potter is, and at all relevant times was, a director

of Rite Aid.

        32.       Defendant Michael N. Regan is, and at all relevant times was, a director

of Rite Aid.

        33.       Defendant Frank A. Savage is, and at all relevant times was, a director

of Rite Aid.

        34.       Defendant Marcy Syms is, and at all relevant times was, a director of

Rite Aid.

        35.       The Defendants identified in ¶¶26-34, above, are at times collectively

referred to herein as the Rite Aid Board. The Rite Aid Board and Rite Aid are

collectively referred to herein as the “Rite Aid Defendants.”



                                           - 13 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 15
                                                                    16 of
                                                                       of 75
                                                                          76



                               The Walgreens Defendants

        36.       Defendant Walgreens Boots Alliance, Inc. is a Delaware corporation

with its corporate headquarters located at 108 Wilmot Road, Deerfield, Illinois 60015.

Walgreens is a global pharmacy-led health and well-being enterprise that was created

through the combination of Walgreens and Alliance Boots in December 2014. The

Company’s stock is publicly traded on the NASDAQ Exchange under the ticker

symbol “WBA.”

        37.       Defendant Stefano Pessina is, and at all relevant times was, the CEO

and Executive Vice Chairman of Walgreens. Pessina participated on Walgreens

earnings calls and, by virtue of his position as the company’s most senior executive

officer, had the authority and ability to correct any false or misleading statements

made about the company’s business, operations or prospects, and ultimate control

over the contents of the information provided to investors and the market on the

company’s behalf.

        38.       Defendant George R. Fairweather is, and at all relevant times was, the

Executive Vice President and Global CFO of Walgreens.

        39.       The Defendants identified in ¶¶36-38, above, are at times collectively

referred to herein as the “Walgreens Defendants.”

        40.       The Defendants named in ¶¶26-34 and ¶¶37-38, above, are at times

collectively referred to herein as the “Individual Defendants.”

                                          - 14 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 16
                                                                    17 of
                                                                       of 75
                                                                          76



        41.       The Individual Defendants are liable for the false and misleading

statements pleaded herein because, through their positions as senior executives and/or

board members of Rite Aid and/or Walgreens, possessed the power and ultimate

authority to control the contents of these companies’ quarterly reports, press releases,

and presentations to securities analysts, money and portfolio managers, and

institutional investors, i.e., the market. They were provided with copies of the reports

and press releases alleged herein to be misleading, prior to or shortly after their

issuance, and had the ability and opportunity to prevent their issuance or cause them

to be corrected. Because of their positions within Rite Aid and Walgreens, and their

access to material non-public information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive

representations being made were then materially false and misleading.

                            JURISDICTION AND VENUE

        42.       This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §1331 and §27 of the 1934 Act because the claims asserted herein arise

under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and 78t(a). Venue is

proper in this District pursuant to §27 of the 1934 Act and 28 U.S.C. §1391(b).

        43.       This Court has personal jurisdiction over each Defendant named herein

because each Defendant is an individual, corporation, or partnership that has sufficient

                                           - 15 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 17
                                                                    18 of
                                                                       of 75
                                                                          76



minimum contacts with this District so as to render the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

    BACKGROUND AND CHRONOLOGY OF THE FAILED MERGERS

        44.       Rite Aid is a retail drugstore chain that sells prescription drugs and a

range of “front-end products.” Walgreens is a global pharmacy-led health and well-

being enterprise created through a combination of Walgreens and Alliance Boots in

December 2014.

        45.       Sometime in January 2015, Rite Aid management requested a meeting

with Walgreens to discuss a potential business combination. On May 8, 2015,

Walgreens submitted a preliminary indication of interest, proposing to purchase Rite

Aid for $9.00 per share.

        46.       On July 15, 2015, “Party D,” which had been engaged in discussions

regarding a potential stock-for-stock merger of equals with Rite Aid since early 2014,

submitted its own preliminary indication of interest. Party D submitted a revised

preliminary indication of interest on August 10, 2015.

        47.       The following day, August 11, 2015, Walgreens submitted a counter-

proposal to purchase Rite Aid for $10.00 per share. Despite Party D’s continued

interest in Rite Aid, the Rite Aid Board ceded to Walgreens’ demand to enter into a

“Notification Agreement,” which the Rite Aid Board treated as a de facto exclusivity

agreement. Indeed, on August 18, 2015, the same day they entered into the

                                           - 16 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 18
                                                                    19 of
                                                                       of 75
                                                                          76



Notification Agreement, the Rite Aid Board terminated discussions with Party D. The

following day, the Rite Aid Board refused to provide non-public Rite Aid information

to “Party I,” another potential buyer that had previously expressed interest in the

Company and requested that the parties enter into a confidentiality agreement to

explore a potential business combination transaction.

        48.       With Rite Aid now in a weakened bargaining position, Walgreens

began demanding beneficial deal terms for itself from a position of strength. First,

Walgreens lowered its proposed purchase price (which purportedly supported the Rite

Aid Board’s decision to terminate discussions with Party D) from $10.00 to $9.00 per

share, which was equal to the initial Walgreens proposal that the Rite Aid Board had

previously rejected. Walgreens then demanded that it be permitted to engage in

transactions with other entities during the regulatory review process for the deal and

that Rite Aid’s ability to borrow under its existing credit facilities be limited. The Rite

Aid Board agreed to these deal terms during discussions held between October 19 and

October 21, 2015.

        49.       On October 27, 2015, Rite Aid and Walgreens jointly announced they

had entered into the Original Merger Agreement, pursuant to which Walgreens would

purchase Rite Aid for $9.00 per share in cash. On December 21, 2015, Defendants

filed the 2015 Proxy to solicit shareholder approval of the Original Merger, and on

February 4, 2016, Rite Aid announced that its shareholders voted to approve the

                                          - 17 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 19
                                                                    20 of
                                                                       of 75
                                                                          76



adoption of the Original Merger Agreement. But the ongoing regulatory review

process prevented the Original Merger from closing.

        50.       As noted, under the Original Merger Agreement, the Rite Aid Board

extracted favorable personal compensation benefits for themselves and other Rite Aid

insiders. For example, under the Original Merger Agreement, Rite Aid’s senior

officers and directors were permitted to rollover most of their options and all of their

restricted stock and performance units into Walgreens shares, the value of which

ranged from just over $120,000 to $2.8 million for directors and over $25 million for

Standley, as demonstrated in the following table:

                  Rollover    Rollover Stock Awards
                  Options
                             Value of     Value of
                             Restricted Performance                  Value of       Total
                   Value      Stock        Units           RSUs       RSUs          Value
                    ($)         ($)          ($)            (#)        ($)           ($)
 Directors
 Anderson,     --      154,503                  --       299,746 2,697,714        2,697,714
 Jr.
 Bodaken       --      154,503                  --      31,250   281,250    435,753
 Jessick       --      154,503                  --     299,746 2,697,714 2,852,217
 Lofton        --      154,503                  --      11,048    99,432    253,935
 Potter        --      154,503                  --       8,953    80,577    235,080
 Regan         --                               --     299,746 2,697,714 2,697,714
 Savage        --                               --      13,825   124,425    124,425
 Syms          --                               --     299,746 2,697,714 2,697,714
 Standley  6,728,728 3,575,691              14,985,666                   25,290,085

        51.       The full extent of the antitrust risk inherent in the Original Merger was

known only to Defendants who, as detailed below, continuously misled investors
                                           - 18 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 20
                                                                    21 of
                                                                       of 75
                                                                          76



regarding those facts and the likelihood that the Original Merger would receive

regulatory approval as then-constituted under the Original Merger Agreement, as well

as the detriment that would result in the event the Original Merger was not approved.

        52.       On January 6, 2017, the Rite Aid Board met to discuss recent

developments in the FTC review process, discussions with Walgreens, and Rite Aid’s

financial results. The Rite Aid Board did not discuss a potential revision in price, nor

did it discuss any specific amendment to the Original Merger Agreement (beyond an

expected extension after January 27, 2017). Rite Aid management continued to meet

with Walgreens management throughout January 2017.

        53.       On January 22 and January 23, 2017, Rite Aid management met with

Walgreens management to discuss the possibility of amending the Original Merger

Agreement. At those meetings, the parties did not specifically discuss reducing the

Original Merger Consideration. On January 23, 2017, Walgreens sent a proposed

amendment to the Original Merger Agreement to Rite Aid, which, again, did not

include a reduction to the Original Merger Consideration. The Rite Aid Board did not

meet at that point to discuss Walgreens’ initial proposed revisions.

        54.       On January 24, 2017, Rite Aid management and Walgreens

management held an in-person meeting in New York. For the first time, despite

having assumed the antitrust risks, Walgreens stated that it would not agree to a long-

term extension of the Original Merger without a decrease in purchase price.

                                         - 19 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 21
                                                                    22 of
                                                                       of 75
                                                                          76



Walgreens offered a number of reasons, including, inter alia, “Rite Aid’s reduced

Adjusted EBITDA since entering into the original merger agreement” and “the

reduction in WBA’s internal rate of return compared to the rate of return contemplated

at the time WBA entered into the original merger agreement.” But these justifications

were mere pretext given that Defendants had expected that merger-related distractions

might negatively impact Rite Aid’s financial performance, as noted in Rite Aid’s

Form 10-K annual report for the fiscal year ended February 27, 2016: “The pendency

of the Merger may cause disruptions in our business, which could have an adverse

effect on our business, financial condition or results of operations.”

        55.       Upon hearing that Walgreens “might” attempt to reduce the deal price,

Rite Aid management did not call out Walgreens on its dubious justification. Nor did

Rite Aid management seek out a fully vetted valuation analysis or go back to the Rite

Aid Board to seek further instruction. Instead, Rite Aid management immediately

capitulated. According to the 2017 Proxy, at the very same meeting where Walgreens

stated that a reduced price range “might be around $7.00 per share,” Rite Aid

management “proposed, subject to the approval of [the Rite Aid Board], a price of

$7.50 to $8.25 per share” and other revised antitrust terms.

        56.       While further negotiations would take place, any expressed willingness

to move off of the negotiated Original Merger Consideration, particularly where

Walgreens had purportedly agreed to bear the antitrust risk, was significant. Indeed,

                                          - 20 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 22
                                                                    23 of
                                                                       of 75
                                                                          76



the Rite Aid Board discussed Walgreens’ proposal later that evening and conceded

that management’s move was premature, noting that “additional analysis” was

required to even contemplate a reduction in price. But the damage was done.

Walgreens pushed with increased leverage and, after a series of counter-offers, the

Reduced Merger Consideration was cut down to the $6.50 to $7.00 per share range,

culminating in the Revised Merger Agreement on January 29, 2017.

        57.       Under the Revised Merger Agreement, the merger consideration to be

paid to Rite Aid shareholders would drop from $9.00 per share to $7.00 if Walgreens

were required to divest up to 1,000 stores. But Walgreens had already committed to a

1,000-store divestiture under the Original Merger Agreement. In other words, the Rite

Aid Board agreed to substantially reduce the payments to Rite Aid shareholders in

return for effectively nothing.

        58.       While Rite Aid public stockholders stood to bear the full brunt of the

22% (or more) decrease in value, the Rite Aid Board secured personal benefits and

compensation packages that mitigated any impact on Rite Aid insiders. For example,

Standley was set to receive $8,418,630 in cash as part of his golden parachute

severance package under the Original Merger Agreement. Under the Revised Merger

Agreement, Standley would still receive $8,113,015 in cash. This represented a

decrease of only 3% as compared to the 22% drop in consideration that Rite Aid

shareholders would suffer. To be sure, Standley’s equity awards would be worth

                                          - 21 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 23
                                                                    24 of
                                                                       of 75
                                                                          76



incrementally less after the Original Merger Consideration dropped, but Standley was

materially insulated from the wholesale reduction by virtue of his anticipated $8

million cash payment.        Indeed, during the pendency of the Original Merger,

Standley’s target annual bonus payment actually increased from $4,600,000 to

$4,738,001. These payments placed Standley’s incentives when negotiating a price

reduction with Walgreens in conflict with the interests of Rite Aid’s public

shareholders.

        59.       Despite the reduced consideration for other shareholders, the Rite Aid

Board did not give up on their unique rollover benefits. Under the Revised Merger

Agreement, the Rite Aid Board would still have rolled over most of their equity

options and all of their restricted stock and performance stock units into comparable

shares of Walgreens equity. Rite Aid disclosed that, as of March 3, 2017, the value of

these insider benefits at least ranged from over $128,000 to over $139,000 for

directors, and from over $590,000 to over $17 million for officers, with Standley

receiving the largest share.

        60.       The Rite Aid Board’s willingness to agree to substantially reduced

payments to shareholders while doling out tens of millions of dollars in change-of-

control payments, continuing interests in the post-merger entities, and other incentives

to themselves and other Rite Aid insiders demonstrates that the Rite Aid Board sought

to have the self-interested deal approved at all costs. By deciding to wipe out up to

                                          - 22 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 24
                                                                    25 of
                                                                       of 75
                                                                          76



$2.6 billion in cash consideration to be paid to Rite Aid shareholders, the Rite Aid

Board revealed an unyielding fealty to their own self-interest in pushing through a

deal, no matter the detriment to Rite Aid’s shareholders.

        61.       Then, on June 29, 2017, Defendants stunned the market once again with

the announcement that they had terminated the Revised Merger Agreement and,

instead, entered into the Asset Purchase Agreement under which Walgreens would

simply acquire 2,186 Rite Aid stores, with Rite Aid continuing to operate as an

independent company. On June 29, 2017, Walgreens held an earnings call for its third

fiscal quarter. In his prepared remarks, Pessina stated, “I view this deal as being more

attractive than the transaction it replaces.” On September 19, 2017, Rite Aid

announced that it secured regulatory clearance for an amended and restated asset

purchase agreement whereby Walgreens will purchase only 1,932 Rite Aid stores,

three distribution centers, and related inventory for $4.375 billion in cash.

        62.       As a result of the pending mergers, Rite Aid was unable to achieve the

same operating success it otherwise would have been able to achieve had the Rite Aid

Board not entered into the Original Merger Agreement and the Revised Merger

Agreement. Indeed, Standley later admitted during a June 29, 2017 conference call

with shareholders that “the prospects of the merger sort of hanging out there . . .

certainly made life a little bit more complicated” and that “there has been some impact

on us from being in the merger process.” Securities analysts from Guggenheim, on

                                          - 23 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 25
                                                                    26 of
                                                                       of 75
                                                                          76



August 6, 2017, confirmed the negative impact on Rite Aid from the mergers: “We

believe that merger disruption (1) cost RAD entry into certain preferred networks

(hurting script count), (2) made it harder to drive incremental COGS reduction to

protect GM, and (3) stood in the way of aggressive SG&A management. This

disruption could have accounted for well over 50% of these EBITDA declines.”

                    DEFENDANTS’ FALSE AND MISLEADING
                   STATEMENTS DURING THE CLASS PERIOD

        63.       Throughout the Class Period, Defendants issued a series of materially

false and misleading statements regarding the likelihood that the Original Merger and,

later, the Revised Merger would receive regulatory approval as then-constituted, as

well as the detriment that would result in the event either deal was not approved.

                    Pre-2015 Proxy False and Misleading Statements

        64.       The Class Period begins on October 27, 2015. On that day, Rite Aid

announced the Original Merger Agreement under which Walgreens would acquire the

Company for $9.00 per share in an all-cash transaction valued at approximately $17.2

billion. In a press release announcing the Original Merger Agreement, Standley stated

that the Original Merger would “deliver[] significant value to our shareholders.”

The release further stated that “[t]he transaction is expected to close in the second

half of calendar 2016,” after “the expiration or termination of applicable waiting

periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,” during


                                          - 24 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 26
                                                                    27 of
                                                                       of 75
                                                                          76



which time the FTC would review the potential antitrust implications of the deal, and

other conditions.

        65.       The next day, Rite Aid filed with the SEC on Form 8-K further

commentary regarding the Original Merger (the “October 29, 2015 Form 8-K”). A

“script” for meetings with Rite Aid associates attached to the October 29, 2015 Form

8-K stated that the Original Merger would “provide[] . . . significant value to our

shareholders” and “[e]nhance[] our position and long-term growth outlook.” The

script made a point to downplay any antitrust risk, stating that after “extensive

consultation with anti-trust counsel, and based upon the complementary nature of the

market profiles of both companies, and the amount of pharmacy counters in the U.S.,

we do not believe the combination should cause regulatory concern.” The script

went on to state that even if there was a regulatory issue, “under the terms of the

merger agreement, Walgreens Boots Alliance can divest some stores if needed to

obtain FTC approval.” The full Rite Aid Board, including Standley, were the makers

of these statements as they had the authority and ability to correct any false or

misleading statements made about the Company’s business, operations or prospects,

and had ultimate control over the contents of the information provided to investors

and the market on the Company’s behalf.

        66.       Defendants reiterated these representations in additional attachments to

the October 29, 2015 Form 8-K, including a series of “talking points” that described

                                           - 25 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 27
                                                                    28 of
                                                                       of 75
                                                                          76



the $9.00 per share Original Merger Consideration as providing “immediate and

significant value to our shareholders,” and a set of prepared “FAQs” that expressly

refuted concerns over the companies’ “overlap in stores in certain markets” that may

require store divestitures: “We believe there will be a minimal level of overlap, as

Walgreens and Rite Aid have largely complementary retail pharmacy footprints in the

U.S.” The FAQs also provided the following retort to the notion that there would be

“any reason why this deal wouldn’t happen, such as anti-trust issues”: “We can’t

speculate on the decisions of any regulatory agency, but both Rite Aid and Walgreens

have had extensive consultation with anti-trust counsel, and based upon the market

profiles of both companies, and the amount of pharmacy counters in the U.S., we do

not believe the combination should cause regulatory concern.” The full Rite Aid

Board, including Standley, were the makers of these statements as they had the

authority and ability to correct any false or misleading statements made about the

Company’s business, operations or prospects, and had ultimate control over the

contents of the information provided to investors and the market on the Company’s

behalf.

        67.       Also on October 29, 2015, Rite Aid filed the Original Merger

Agreement with the SEC. The Original Merger Agreement provided for a divestiture

cap of 1,000 stores, meaning that Walgreens would divest up to 1,000 stores to satisfy

antitrust regulators if necessary. During a November 10, 2015 presentation at the

                                         - 26 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 28
                                                                    29 of
                                                                       of 75
                                                                          76



Credit Suisse Healthcare Conference, Gourlay, the Co-COO of Walgreens, stated:

“[W]e believe that it’s probably about half that number” – meaning that only about

500 stores would need to be divested to obtain regulatory approval. Similarly, during

a November 17, 2015 Morgan Stanley Global Consumer & Retail Conference,

Fairweather, Walgreens’ Global CFO, stated: “We’re anticipating that store

divestitures will be less than 500, although our contract provides for up to 1,000, but

we don’t anticipate that will be the case.”

        68.       The statements referenced above in ¶¶64-67 were materially false and

misleading because Defendants did not subjectively believe these statements to be

true, and Defendants failed to disclose the following adverse facts that were known to

Defendants or recklessly disregarded by them:

                 (a)   Far from presenting no “regulatory concern” because of a

purportedly “minimal level of overlap,” the Original Merger was unlikely to garner

regulatory approval because of the significant market overlap between Rite Aid and

Walgreens stores;

                 (b)   Because of the significant market overlap between the companies,

Walgreens would need to divest substantially more stores than the 1,000-store cap

provided for in the Original Merger Agreement in order to obtain FTC approval, and,

thus, the divestiture cap was not the conservative fail-safe Defendants represented it to

be;

                                          - 27 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 29
                                                                    30 of
                                                                       of 75
                                                                          76



                 (c)    Walgreens would not be willing to bear the antitrust risks or even

maintain its commitment to divest up to 1,000 stores, as represented, without a

decrease in the deal price; and

                 (d)    The $9.00 per share Original Merger Consideration did not

represent “significant value” for Rite Aid shareholders because the Original Merger

Consideration, which was the product of a flawed sales process designed to benefit

Rite Aid insiders at the expense of the Company’s unaffiliated shareholders, did not

reflect Rite Aid’s growth potential, and Walgreens would demand a reduction in the

deal price in order to complete the deal.

                       Defendants’ Materially False and Misleading
                       2015 Proxy in Support of the Original Merger

        69.       In an attempt to secure stockholder support for a proposed deal in which

they were set to reap disproportionate personal benefits, the Rite Aid Board –

following review, editing, and approval by Walgreens – filed the 2015 Proxy with the

SEC on December 18, 2015 and mailed the same to Rite Aid stockholders on or about

December 28, 2015. The Rite Aid Board and Walgreens included the following

recommendation in the 2015 Proxy, which misleadingly downplayed the antitrust

risks in the Original Merger Agreement:

        Recommendation of Our Board of Directors to Approve the Merger
        Agreement and the Transactions Contemplated Thereby

        The Board of Directors, after considering various factors described
        below, determined that the merger agreement and the transactions
                                       - 28 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 30
                                                                    31 of
                                                                       of 75
                                                                          76



        contemplated by the merger agreement, including the merger, are
        advisable, fair to and in the best interests of Rite Aid and its
        stockholders, and adopted, approved and declared advisable the merger
        agreement and the transactions contemplated by the merger agreement.
        The Board of Directors’ determination was unanimous among the
        directors present, with one director absent due to medical reasons.

        The Board of Directors recommends that you vote “FOR” the proposal
        to approve the merger agreement and the transactions contemplated by
        the merger agreement, including the merger.

        Reasons for the Merger

        In evaluating the merger agreement and the transactions contemplated
        thereby, the Board of Directors consulted with Rite Aid’s management
        and legal and financial advisors and, in reaching its determinations, the
        Board of Directors considered a variety of factors with respect to the
        merger and the other transactions contemplated by the merger
        agreement, including the factors listed below (not necessarily in order of
        relative importance).

                                      *      *      *

               The fact that the $9.00 all-cash per share merger consideration
                will provide certainty of value and liquidity to Rite Aid
                stockholders, enabling them to realize value that had been
                created at Rite Aid in recent years, while eliminating long-term
                business and execution risk.
                                      *      *      *

               The Board of Directors’ belief that the merger and related
                transactions with WBA would be completed successfully, based
                on, among other things, the Board of Directors’ taking into
                account its knowledge of WBA’s financial condition and ability to
                fund the aggregate per share merger consideration, the repayment
                of all amounts owed under Rite Aid’s existing credit agreements,
                all amounts payable in connection with any change of control
                offers required to be made and all other payments required in
                connection with the transaction, including associated fees and
                                           - 29 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 31
                                                                    32 of
                                                                       of 75
                                                                          76



                 expenses, and the level of commitment by WBA to obtaining
                 applicable consents and approvals under antitrust and similar
                 laws and assuming the risks related to certain conditions and
                 requirements that may be imposed by regulators in connection
                 with securing such approvals up to a specified threshold,
                 including the commitment to sell up to 1,000 stores of Rite Aid
                 or WBA and take certain other limited actions, in each case, in
                 order to avoid or vacate any order that would prevent or
                 materially delay the merger.

        70.       These statements were materially false and misleading because

Defendants did not subjectively believe these statements to be true, and Defendants

failed to disclose the following adverse facts that were known to Defendants or

recklessly disregarded by them:

                 (a)   Walgreens would not be willing to bear the antitrust risks or even

maintain its commitment to divest up to 1,000 stores, as represented, without a

decrease in the deal price; and

                 (b)   The $9.00 per share Original Merger Consideration did not

represent “significant value” for Rite Aid shareholders because the Original Merger

Consideration, which was the product of a flawed sales process designed to benefit

Rite Aid insiders at the expense of the Company’s unaffiliated shareholders, did not

reflect Rite Aid’s growth potential, and Walgreens would demand a reduction in the

deal price in order to complete the deal.

        71.       The Rite Aid Board compounded these misleading statements with

generic and boilerplate “potentially negative factors,” which: (a) did not sufficiently

                                           - 30 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 32
                                                                    33 of
                                                                       of 75
                                                                          76



describe the severe risk of a failed deal; (b) did not sufficiently counteract the Rite Aid

Board’s representation of “fact” that the then-proposed Original Merger “will provide

certainty of value and liquidity to Rite Aid stockholders”; and (c) misleadingly

downplayed the fact that Walgreens could and would force a revised deal even if it

were required to divest fewer than 1,000 stores. Defendants generically represented

the relevant “potentially negative factors” as follows:

        The Board of Directors weighed the foregoing against a number of
        potentially negative factors, including:

                                      *      *      *

               The fact that the completion of the merger would require
                expiration or termination of the applicable waiting periods under
                the HSR Act and the amount of time that might be required to
                obtain such expiration or termination, and the risk that other
                regulatory agencies may not approve the merger.
                                      *      *      *

               The risk that the merger could be delayed or not completed.
                                      *      *      *

               The fact that WBA is not required to accept divestiture and other
                remedies imposed by governmental authorities (i) that would
                result in the divestiture of more than 1,000 WBA and Rite Aid
                stores or (ii) other than (a) certain specified remedies or (b)
                remedies that would not result in an impact exceeding $100
                million in the aggregate as a result of such remedies.
        72.       The Rite Aid Board’s statement that Walgreens “is not required to

accept divestiture and other remedies imposed by governmental authorities . . . that


                                           - 31 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 33
                                                                    34 of
                                                                       of 75
                                                                          76



would result in the divestiture of more than 1,000 WBA and Rite Aid stores” was

itself materially false and misleading because Walgreens and the Rite Aid Board were

prepared to renegotiate a deal at divestiture levels below the supposedly “committed”

1,000 stores, thus, they could not have subjectively believed this statement to be true.

        73.       Moreover, the “Background of the Merger” section in the 2015 Proxy

stated that “During the week of May 17, 2015, Mr. Standley and Mr. Pessina

continued their discussions about possible terms of a transaction and, as directed by

the Board of Directors in the May 14, 2015 meeting, Mr. Standley expressed Rite

Aid’s request that, among other things, WBA increase its proposed per share price to a

$11.00 to $12.00 per share range, and view that any definitive agreement would need

to provide for a high degree of certainty in terms of WBA’s obligation to obtain

antitrust approvals.” This stated “need” to provide regulatory certainty – when

considered alongside the 2015 Proxy’s representation that Walgreens (not Rite Aid

stockholders) agreed to assume the risks “related to certain conditions and

requirements that may be imposed by regulators” – was materially false and

misleading given that the Rite Aid Board was prepared to renegotiate a deal at

divestiture levels below the supposedly “committed” 1,000 stores, thus they could not

have subjectively believed this statement to be true.

        74.       In sum, the 2015 Proxy represented to Rite Aid shareholders that the

Original Merger presented little to no risk of not clearing antitrust regulatory review

                                          - 32 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 34
                                                                    35 of
                                                                       of 75
                                                                          76



and that, to the extent any related regulatory risk did exist, it would be borne solely by

Walgreens.

        75.       The 2015 Proxy failed to disclose the following adverse facts that were

known to Defendants or recklessly disregarded by them: (a) the Original Merger had a

high likelihood of failing to pass antitrust scrutiny; (b) the 1,000-store divestiture cap

was insufficient to garner regulatory approval; and (c) the risk of failing to gain

antitrust approval would be largely borne by Rite Aid stockholders, not Walgreens as

represented, because, in the event of non-approval, the Rite Aid Board would slash the

Original Merger Consideration to be paid to Rite Aid shareholders without any

commensurate benefit instead of seeking available termination fees from Walgreens.

Rather than specifying these risks as required, the 2015 Proxy simply provided a

boilerplate statement that there were “risks related to obtaining the requisite consents

to the merger,” which itself was misleading in light of Defendants’ statements

elsewhere that affirmatively portrayed these generic risks as insignificant.

        76.       The entire Rite Aid Board was responsible for the misleading

statements in the 2015 Proxy. Standley signed the cover letter issuing the 2015 Proxy

and did so explicitly “On behalf of our [Rite Aid] Board of Directors.” Further, the

Rite Aid Board explicitly adopted and issued the full 2015 Proxy when stating as

follows in the cover letter:



                                           - 33 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 35
                                                                    36 of
                                                                       of 75
                                                                          76



        Rite Aid’s Board of Directors, after considering the reasons more fully
        described in this proxy statement, determined that the merger agreement
        and the transactions contemplated by the merger agreement, including
        the merger, are advisable, fair to and in the best interests of Rite Aid and
        its stockholders, and adopted, approved and declared advisable the
        merger agreement and the transactions contemplated by the merger
        agreement. The Board of Directors recommends that you vote (i)
        “FOR” the proposal to approve the merger agreement and the
        transactions contemplated by the merger agreement, including the
        merger, (ii) “FOR” the proposal to approve, by a non-binding, advisory
        vote, compensation that will or may become payable by Rite Aid to its
        named executive officers in connection with the merger and (iii) “FOR”
        the proposal to approve one or more adjournments of the special
        meeting, if necessary or appropriate, to solicit additional proxies if there
        are insufficient votes to adopt the merger agreement at the time of the
        special meeting.

        The enclosed proxy statement provides detailed information about the
        special meeting, the merger agreement and the merger. . . .

                                  *      *      *

        On behalf of our Board of Directors, I thank you for your support and
        appreciate your consideration of this matter.

        Sincerely,




        John T. Standley
        Chief Executive Officer and Chairman of the Board of Directors

        77.       The “Notice of Special Meeting of Stockholders,” which the Rite Aid

Board attached to the cover of the 2015 Proxy, also stated that it was issued “By Order

of the Board of Directors” and repeated the language above, stating that: “The Board

of Directors recommends that you vote (i) ‘FOR’ the proposal to approve the merger

                                           - 34 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 36
                                                                    37 of
                                                                       of 75
                                                                          76



agreement and the transactions contemplated by the merger agreement, including the

merger.” The Rite Aid Board repeated similar language throughout the 2015 Proxy.

Thus, the materially false and misleading statements in the 2015 Proxy were made on

behalf of the full Rite Aid Board who had the ultimate authority over each statement,

including their content and whether and how to communicate them.

        78.       Walgreens is also responsible for the false and misleading statements

and omissions in the 2015 Proxy. The Original Merger Agreement obligated Rite Aid

to file the 2015 Proxy and stated:

        Prior to filing or mailing the Proxy Statement (or any amendment or
        supplement thereto, other than in connection with a Change of
        Recommendation made in compliance with this Agreement), or
        responding to any comments of the SEC or its staff with respect thereto,
        the Company shall provide [Walgreens] a reasonable opportunity to
        review and to propose comments on such document or response and
        consider in good faith such comments proposed by Parent for inclusion
        therein.

Thus, Walgreens also had ultimate authority over each statement, including their

content and whether and how to communicate them. Despite having knowledge of

adverse facts, Walgreens failed to correct the false and misleading statements in the

2015 Proxy.

                        Defendants’ False and Misleading Class
                        Period Statements After the 2015 Proxy

        79.       On December 10, 2015, Rite Aid and Walgreens each received a second

request from the FTC in connection with the Original Merger.

                                          - 35 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 37
                                                                    38 of
                                                                       of 75
                                                                          76



        80.       On December 11, 2015, Rite Aid and Walgreens issued a joint press

release stating that “as expected, the two companies have each received a request for

additional information” from the FTC. The release characterized the request as a

“standard part of the regulatory process in connection with the FTC’s review.” The

release also stated that “Walgreens . . . and Rite Aid have been cooperating with the

FTC staff since shortly after the announcement of the proposed acquisition,” and that

“[b]oth companies expect the transaction to close in the second half of calendar 2016.”

        81.       On January 7, 2016, Walgreens held an earnings call for its first fiscal

quarter of 2016. On the call, Pessina assured investors, “I would reiterate that this

transaction is progressing as we expected and planned.” He also reiterated that the

FTC’s second request for additional information, was simply “a standard part of the

regulatory process in connection with the FTC’s review.” To drive the point home,

he stated that a “highly experienced integration team” had already “been up and

running since the end of November” and was “now well underway on preliminary

planning work” related to combining the two companies. When an analyst asked

Pessina if he still thought that the number of store divestitures needed to obtain FTC

approval would be less than 500, he responded: “We don’t have any reason to change

our view. As I have said before, we’re working with the relevant [targets] in order to

speed up the process if possible of course. For the time being, we cannot add any



                                           - 36 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 38
                                                                    39 of
                                                                       of 75
                                                                          76



comment to what we have said. We are still confident that this will go through in the

terms that we have anticipated.”

        82.       On January 27, 2016, at Walgreens’ annual shareholders meeting,

Pessina stated in his prepared remarks that the regulatory review of the Original

Merger was “proceeding as we had anticipated and we continue to expect the

transaction to complete at some point in the second half of this calendar year.”

        83.       From January to April 2016, Rite Aid and Walgreens provided

documents and data in response to the FTC’s second request. During this time,

counsel for both companies purportedly had “extensive discussions” with the FTC

staff. Counsel provided updates of those discussions to Defendants.

        84.       On April 5, 2016, Walgreens held an earnings call for its second fiscal

quarter of 2016. In his prepared remarks, Pessina stated: “Of course, our agreement

to acquire Rite Aid is continuing as we expect, with the regulatory approval process

progressing in line with the timetable we had expected.” During the Q&A session,

an analyst asked about store divestitures related to the Original Merger, saying the

issue was “obviously [at the] top of mind for investors.” Pessina stated that

“[n]othing has changed” from earlier pronouncements and that “[t]he process is

developing and an absolute normal way . . . . But it’s nothing atypical, exactly online

with what we were expecting.”



                                           - 37 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 39
                                                                    40 of
                                                                       of 75
                                                                          76



        85.       From late April to August 2016, the FTC staff identified geographic

areas of concern with respect to Walgreens’ and Rite Aid’s overlapping operations.

The 2017 Proxy suggests that the FTC informed Defendants that the Original Merger

would likely have anticompetitive effects under §7 of the Clayton Act, and states that,

as a remedy, Walgreens “proposed the divestiture of certain Rite Aid stores as a cure

to maintain or restore competition in certain areas.”

        86.       On July 6, 2016, Walgreens held an earnings call for its third fiscal

quarter of 2016. Once again, in his prepared remarks Pessina stated that the

“proposed acquisition of Rite-Aid is progressing as planned” and that the

“integration team is continuing its work on preliminary planning.” Later on the

call, in response to an analyst question regarding the expected number of store

divestitures, Pessina responded:

        We still believe that our initial estimate is correct. We still believe that,
        at the end, we will stay in the range of the stores that we initially
        indicated, around 500. And time-wise, we still believe that we will be
        able to really do the deal, finish the deal, by the end of this calendar
        year, as we said. So, by December, we believe that everything will be
        done.

        87.       On September 8, 2016, Walgreens issued a press release providing an

update on the Original Merger. The release stated that Walgreens was actively

engaged with the FTC and that as a result of “progress of these discussions with the

FTC staff” it was “exploring potential divestiture remedies.” The release continued


                                           - 38 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 40
                                                                    41 of
                                                                       of 75
                                                                          76



that “[i]n order to expedite that process, . . . the most likely outcome will be that the

parties will be required to divest more than the 500 stores previously communicated,

but still continues to expect that fewer than 1,000 stores will be required to be

divested.” The release further stated, “the company continues to believe that the

acquisition will close in the second half of calendar 2016.” Thus, Defendants led

investors and the market to believe that the Original Merger was close to closing

within the parameters set forth in the Original Merger Agreement.

        88.       But just over one month later, on October 20, 2016, Rite Aid and

Walgreens issued a joint press release announcing they had extended the merger

agreement end date under the Original Merger Agreement from October 27, 2016 to

January 27, 2017. That same day, Walgreens held an earnings call for its fourth fiscal

quarter and full fiscal year of 2016. In his prepared remarks, Fairweather referred to

the recent developments impacting the Original Merger, stating, “we remain actively

engaged with the FTC on its review” and that “the most likely outcome will be that

the parties will be required to divest between 500 and 1,000 stores.” Fairweather

stated that Walgreens “will be able to execute agreements to divest these stores to

potential buyers pending FTC approval, by the end of calendar year 2016” – i.e.

within the original timeframe – although the deal was now expected to close in early

calendar 2017. Pessina also participated on the call and, as Walgreens’ highest

ranking officer, had the authority and ability to correct any false or misleading

                                         - 39 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 41
                                                                    42 of
                                                                       of 75
                                                                          76



statements made about the company’s business, operations or prospects, and ultimate

control over the contents of the information provided to investors and the market on

the company’s behalf, but he failed to correct Fairweather’s materially false and

misleading statements.

        89.       Walgreens also included Rite Aid accretion from the Original Merger in

its fiscal 2017 guidance, leading an analyst on the call to ask Pessina: “So, what gives

you confidence in an early 2017 close?” Pessina responded by stressing that he was

“as confident as we were before” that the deal would close under the terms of the

Original Merger Agreement based on Walgreens’ discussions with the FTC and

Walgreens’ own internal analyses:

        Rite Aid, yes, I agree with you that it is taking more than we expected.
        But, I have to tell you that as you have seen from our presentation and
        from the fact that we have included some part of Rite Aid potential
        profit now in our guidance, from this you can really understand that
        we are confident, as confident as we were before about this deal.
        Nothing has changed, we just have a delay in the execution of the deal.
        This is our perception, we have always been optimistic because we have
        never seen an attitude from the FTC, which was an absolute negative,
        of course they were inquiring. They were detailed. They were asking a
        lot of questions. Sometimes they were taking time to respond, but at the
        end of the day, I believe we have a good collaboration – we’re having a
        good collaboration. We try to respond to all of their needs. This takes
        time. But at the end, we are still confident.

        Of course, I know that we read on the papers are different news, no
        idea about the sources of this news, but for sure if we could talk, and of
        course you know that we cannot (laughter) our news would be
        different. For what we see today, we see just a long administrative
        process, but we don’t see substantial differences from what we were

                                          - 40 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 42
                                                                    43 of
                                                                       of 75
                                                                          76




        expecting. Yes, probably more stores, a little more stores here and
        there, but at the end of the day – as far as I can see today, as far as we
        can see today, we are absolutely confident that we can create, that we
        can do the deal and we can create the value. Just this value will be a
        little postponed on time.
        Because, even when we would do the deal, of course for the first month,
        we will not be able to extract immediately the synergies. It will take
        some time. We were hoping to do the deal at the beginning of this fiscal
        year for us. In this case, we would have had time to level up some of the
        synergies. Of course, if we close the deal relatively late in our fiscal
        year, the synergies will be smaller. But we will find all of them next
        year.

        90.       On November 8, 2016, Walgreens presented at the Credit Suisse

Healthcare Conference. In his prepared remarks, Pessina rejected any notion that the

Original Merger had encountered regulatory turbulence based on his insider

knowledge purportedly obtained during the review process:

        And if we can add something, everybody we have seen today and in the
        last days is asking about Rite Aid and about – we have a different
        opinion than certain journalists who are writing things we don’t
        recognize or people we – or about people we have never heard of.

        So, just to reassure you, if we say that we are confident, it is because
        what we know makes us very confident. I don’t believe that there is any
        technical reason why this deal should not go through. Of course,
        everything is possible politically.

        But, until now, we have seen a careful, diligent, but absolutely not
        hostile attitude of the FTC. And we are collaborating. We are
        presenting our barriers. And I believe that so far, so good. And we
        continue to be very positive in spite of the opinion of certain people
        who apparently are not particularly well informed.




                                          - 41 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 43
                                                                    44 of
                                                                       of 75
                                                                          76



        91.       Later in the call, Pessina stated that Walgreens now has to “focus on

Rite Aid” and the integration process. He also stated, in response to a question about

Walgreens’ guidance for Rite Aid, that “[t]he synergies will come in quite in line with

what we have announced to the market in the following two years, particularly our

fiscal 2018 and 2019.” Gourlay added: “all of that will become available as we move

through the next two to five years for the drug stores of Rite Aid that we expect to be

able to purchase in the back end of this year or early next year.”

        92.       On November 15, 2016, Walgreens participated in the Morgan Stanley

Consumer Conference where Gourlay was asked if he had any further updates

regarding Rite Aid. Once again, Gourlay rebutted any notion that the Original Merger

had generated any regulatory concern and reiterated that his confidence was as strong

as it was on “day one” when the transaction was announced:

        No, the process continues, the process has never stopped. It’s a process
        that clearly has taken longer than we had anticipated. We happened to
        sell potentially to a few more pharmacies than we anticipated. We have
        buyers. When I say we have buyers, not a buyer, we have buyers. We
        believe these buyers – we believe strongly these buyers meet the criteria
        the SEC have laid down. And the process continues and we’ve given an
        update saying that we expect to give more information on the deal in the
        early part of next year and we stick by that. So we don’t recognize
        what’s written in the press, to be honest. We don’t recognize the names
        or the people talking about it. So we don’t know what that’s being said.
        We remain, as we did from day one, confident about [doing] strategic
        deal for us. The Rite Aid board clearly believes it’s a good deal for
        them and we believe we will get it done.



                                          - 42 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 44
                                                                    45 of
                                                                       of 75
                                                                          76



        93.       Gourlay went even further in response to a question about how Rite Aid

fit into Walgreens’ strategy, stating, “we believe even more in the Rite Aid deal from

that point of view than we believe probably two years ago we’ve understood the

market and these network change have happened.” Pessina, as Walgreens’ highest

ranking officer, had the authority and ability to correct any false or misleading

statements made about the company’s business, operations or prospects, and ultimate

control over the contents of the information provided to investors and the market on

the company’s behalf, but he failed to issue corrections to Gourlay’s materially false

and misleading statements.

        94.       On November 17, 2016, Walgreens presented at the Jefferies

Healthcare Conference. During the conference, Fairweather, Walgreens’ Global CFO,

reiterated that “nothing really has changed” regarding the Original Merger and that he

was “very clear” that the deal would pass regulatory review within the divestiture cap:

        We are very clear – from what we said in September, we expect the deal
        to complete. We have been absolutely consistent on that from day one
        when we announced it. As we said back in September and reinforced in
        our results, we do expect the store divestitures to now be in the range of
        500 to 1000.

        We expect to be able to sign the divestiture agreements before the end of
        this calendar year and to be able to complete the transaction in the first
        quarter, so it is – sorry, early in the new year, in the calendar year.

        So other than really from where we are a year ago, it is a few more
        divestitures than we had originally anticipated but within what we had in
        the contract, and it has just taken us a little bit longer than – ideally we

                                           - 43 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 45
                                                                    46 of
                                                                       of 75
                                                                          76



        would have hoped to work through with the FTC when we work in a
        very collaborative manner (inaudible).

        But, fundamentally, the economics of the deal are the same. We still
        expect to be able to deliver the $1 billion of tangible, measurable cost
        synergies in a 3- to 4-year period. The benefits are from the front end;
        all these other things, nothing really has changed other than it’s just
        perhaps taken a little bit longer than we had thought in the first place.
        There’s lots of stuff in the papers but it is amazing where it comes
        from.

        95.       Gerald Gradwell (“Gradwell”), Walgreens’ Senior Vice President,

bolstered Fairweather’s remarks by stating that they had “clarity” on the issue derived

from the companies’ extensive due diligence, merger-related expertise and discussions

with FTC personnel:

        But I think – just to be clear on where we are in the process and we
        have spoken about this – I mean we have enough clarity on what we
        have to do in terms of remedies with the FTC to be – to have opened
        the data room for sale of pharmacies to potential buyers.

        Everyone I know – there was large speculation in the marketplace that
        we would never find buyers. We are not entirely that green when it
        comes to doing transactions. We went into this in the knowledge that the
        Walgreens management team had looked at Rite Aid in many different
        ways and had not been able to justify the deal for a variety of reasons.

        And so we went into it having assessed initially that we would be able to
        find buyers and that those interested in the marketplace to buy stores we
        may have to divest. That remains the case. We have been in ongoing
        discussion with the FTC.

Pessina, as Walgreens’ highest ranking officer, had the authority and ability to correct

any false or misleading statements made about the company’s business, operations or

prospects, and ultimate control over the contents of the information provided to
                                         - 44 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 46
                                                                    47 of
                                                                       of 75
                                                                          76



investors and the market on the company’s behalf, but he failed to issue corrections to

Gradwell’s materially false and misleading statements.

        96.       On December 20, 2016, Rite Aid and Walgreens issued a joint press

release announcing that they had entered into an agreement with Fred’s Inc. (“Fred’s”)

to sell 865 Rite Aid stores for $950 million in an all-cash transaction in order to

complete the Original Merger. The release stated that the “agreement is being entered

into to respond to concerns identified by the FTC in its review of the proposed

acquisition of Rite Aid by Walgreens . . . , which was announced in October 2015.”

The release further stated that Walgreens was “actively engaged in discussions with

the FTC regarding the transaction and is working toward a close of the Rite Aid

acquisition in early calendar 2017,” which, if accomplished, would have completed

the deal within the extended timeframe and divestiture cap under the Original Merger

Agreement. The release quoted Pessina as stating: “With this agreement, we are

moving ahead with important work necessary to obtain approval of our acquisition

of Rite Aid.” The market understood Pessina’s comments to indicate that the

extended timeframe and announced divestitures meant the Original Merger was close

to receiving the necessary regulatory approvals.

        97.       On January 5, 2017, Walgreens held an earnings call for its first fiscal

quarter of 2017. Fairweather began his prepared remarks by stating: “We continue to

make good progress towards completing our Rite Aid transaction, and today we have

                                           - 45 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 47
                                                                    48 of
                                                                       of 75
                                                                          76



raised the lower end of our adjusted earnings per share guidance for FY17.” He later

added: “So turning now to our pending acquisition of Rite Aid. As you’ll see from

today’s earnings press release, we are actively engaged in discussions with the FTC,

and are still working towards a close of the acquisition in the early part of this

calendar year, having announced the Fred’s agreement on December 20, 2016.” He

also reaffirmed 2017 fiscal guidance that included Rite Aid accretion of $0.05 to

$0.12 adjusted diluted net earnings per share for the year.

        98.       Pessina followed up in his prepared remarks by highlighting “the

progress we have announced at the end of December, regarding the proposed

transaction with Rite Aid, in having reached a conditional agreement with Fred’s.”

He continued that the FTC review process, while slow, allowed him to “remain as

convinced as ever of the strategic benefits of the proposed Rite Aid transaction.” He

then added: “We are clearly making progress, and while I would always like to move

faster and do more, we must be measured and ensure we work at a pace with which we

are confident we can deliver for our customers and our shareholders, on all the

plans and strategies we have discussed with you.” When asked if Walgreens had a

“Plan B” in the event the Original Merger was not approved, Pessina said the

company did not, and that:

        [W]e don’t want even to think of the fact that this could not be approved
        after so many months, when we have given a lot of information, and we


                                         - 46 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 48
                                                                    49 of
                                                                       of 75
                                                                          76




        have had a very good relationship with the people of the FTC. . . . So
        we are not thinking of a Plan B today.

        99.       Shortly after these statements, on January 30, 2017, Rite Aid and

Walgreens announced that they had terminated the Original Merger Agreements and

entered into the Revised Merger Agreement, slashing the Original Merger

Consideration to be paid to Rite Aid shareholders from $9.00 per share to between

$7.00 and $6.50 per share, depending on the number of Rite Aid stores that Walgreens

would need to divest to satisfy antitrust regulators (wiping out up to $2.6 billion that

was to be paid to Rite Aid shareholders), and that they extended the merger deadline,

yet again, to July 31, 2017.

        100.      On April 5, 2017, Walgreens held an earnings call for its second fiscal

quarter of 2017. In his prepared remarks, Pessina touted Walgreens’ announcement of

a $1 billion share repurchase program that became available as a result of the Revised

Merger, which would return value to Walgreens shareholders “without undermining

our intention to [profitably] deleverage the company following the closing of the

proposed Rite Aid acquisition.” Pessina added: “I am still optimistic that we will

bring this deal to a successful conclusion” and that “[w]e believe that we can [certify

compliance] in the coming weeks[.]” He concluded by reassuring investors that the

Revised Merger Agreement would be more likely to satisfy regulators:

        The changes to the deal that we agreed in January demonstrate our
        absolute commitment to ensure all transactions meet our demanding

                                           - 47 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 49
                                                                    50 of
                                                                       of 75
                                                                          76




        financial and strategic requirements while allowing us the ability to
        address any reasonable demand that may be made of us in obtaining
        regulatory approval.

When asked by an analyst, “[W]here exactly aren’t you and the FTC seeing eye to

eye?,” Pessina responded with: “I am still positive on this deal. I believe that we have

a strong argument for -- to defend this deal” and added that “We are collaborating

very well with the FTC. And as I said, we are preparing our facts to be ready to

certify compliance, if we will decide to do so.”

        101.      The statements referenced above in ¶¶80-100 were materially false and

misleading because Defendants did not subjectively believe them to be true, and

Defendants failed to disclose the following adverse facts that were known to

Defendants or recklessly disregarded by them:

                 (a)   From late April to August 2016, the FTC staff identified

geographic areas of concern with respect to Walgreens and Rite Aid’s overlapping

operations. The 2017 Proxy suggests that during this time, the FTC told Defendants

that the Original Merger would likely have anticompetitive effects under §7 of the

Clayton Act;

                 (b)   Far from presenting no “regulatory concern,” the FTC had

informed Defendants that the Original Merger was unlikely to garner regulatory

approval as then-constituted because of the significant market overlap between Rite

Aid and Walgreens stores. In fact, as a result of prior discussions with the FTC, Rite

                                          - 48 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 50
                                                                    51 of
                                                                       of 75
                                                                          76



Aid’s legal advisors had already concluded by January 6, 2017 that “the FTC would

not recommend approval of the divestiture transaction by the [January 27, 2017]

end date” in light of the “increasing likelihood that the merger would not be

consummated by the January 27, 2017 end date.” And by that point (January 6,

2017), the FTC had already subpoenaed members of Fred’s management and sent

document requests regarding the potential divestiture. Yet, one day prior (January 5,

2017), with access to the same underlying facts and information, Walgreens

executives stated the opposite: that they are still “working towards a close of the

acquisition in the early part of this calendar year”;

                 (c)   Defendants did not possess “clarity” from their non-public

discussions with FTC regulators that the deal would be approved, but, rather, FTC

officials had expressed concern that the planned divestitures did not go far enough to

preserve competition in the pharmaceutical marketplace;

                 (d)   Defendants’ inclusion of Rite Aid accretion in Walgreens’ fiscal

2017 had no reasonable basis as the Original Merger would not be approved as then-

constituted and, thus, the accretion would not occur;

                 (e)   The delay in the regulatory review process and FTC requests for

additional information were not simply routine and inconsequential as Defendants had

represented, but, instead, indicated to Defendants that the FTC had significant

concerns about the deal and was unlikely to approve it;

                                          - 49 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 51
                                                                    52 of
                                                                       of 75
                                                                          76



                 (f)   Walgreens would need to divest substantially more stores than the

1,000-store cap provided for in the Original Merger Agreement in order to obtain FTC

approval, and thus this cap was not the conservative fail-safe represented by

Defendants; and

                 (g)   Walgreens would refuse to bear the risks related to a failure to

secure antitrust regulatory approval for the Original Merger, as represented, without a

drastic reduction in the deal price.

          RITE AID’S ARTIFICIALLY INFLATED STOCK PRICE
        TUMBLES AS THE TRUTH IS REVEALED TO THE MARKET

        102.      On January 20, 2017 – barely two weeks after Defendants had stressed

their “confidence,” based on purported insider knowledge and conversations with

regulators, that the deal would be approved by the FTC as structured – Bloomberg

reported in an article entitled, “Walgreens Faces U.S. Antitrust Concerns Over Rite

Aid Fix,” that the FTC was, in fact, unlikely to approve the deal. The article relayed

the concerns of FTC officials that “Walgreens’s proposal to sell 865 drugstores . . .

doesn’t go far enough to preserve competition that would be lost in the tie-up.” The

article noted that the revelation ran sharply counter to investor expectations. On this

news, the price of Rite Aid stock fell $1.70 per share, or 20%, over two trading days

to close at $6.90 per share on unusually high volume.




                                           - 50 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 52
                                                                    53 of
                                                                       of 75
                                                                          76



        103.      Ten days later, on January 30, 2017, Rite Aid and Walgreens

announced that the Rite Aid Board had agreed to slash the Original Merger

Consideration to be paid to Rite Aid shareholders from $9.00 per share to between

$7.00 and $6.50 per share, depending on the number of Rite Aid stores that Walgreens

would need to divest to satisfy antitrust regulators (wiping out up to $2.6 billion that

was to be paid to Rite Aid shareholders), and that they extended the merger deadline,

yet again, to July 31, 2017. On this news, the price of Rite Aid stock again

plummeted by $1.21 per share, or 17%, to close at $5.72 per share on January 30,

2017. The decline continued over subsequent days, and by market close on February

2, 2017, the price of Rite Aid stock had declined to $5.25 per share – little more than

half of the original purchase price offered by Walgreens, and the lowest price for Rite

Aid stock since 2014.

        104.      Then, on June 29, 2017, Defendants once again stunned the market

when they announced that they had terminated the Revised Merger Agreement and,

instead, entered into the Asset Purchase Agreement. On this news, Rite Aid’s stock

price dropped by over 26% to close at $2.89 per share on June 29, 2017.

       DEFENDANTS CONCEDE THAT RITE AID’S STOCK PRICE
      WAS ARTIFICIALLY INFLATED DURING THE CLASS PERIOD

        105.      As a result of Defendants’ materially false and misleading statements

alleged herein, Rite Aid stock traded at artificially inflated prices during the Class


                                          - 51 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 53
                                                                    54 of
                                                                       of 75
                                                                          76



Period. On October 26, 2015, the last trading day prior to Defendants’ announcement

of the Original Merger Agreement, Rite Aid’s stock closed at $6.08 per share.

Defendants’ false and misleading statements downplaying the antitrust risks inherent

in the Original Merger sent Rite Aid’s stock price well above $6.08 per share over the

following year, typically trading above $7.50 per share. After the truth underlying

Defendants’ false and misleading statements was revealed to the market, the price of

Rite Aid stock plummeted by over 54% from its Class Period high.

        106.      Defendants, in fact, explicitly conceded that, as a consequence of the

market’s misperception that the Original Merger would close on its stated terms under

the Original Merger Agreement, Rite Aid stock traded at artificially inflated levels, at

a minimum, between October 27, 2015 and January 30, 2017.                 Indeed, after

announcing the Revised Merger Agreement with the Reduced Merger Consideration

of $6.50 to $7.00 per share, the low-end of which represented a 6.2% discount to Rite

Aid’s $6.93 per share stock price on January 27, 2017, Defendants attempted to

defend that “negative premium” and address widespread public criticism of the new

deal in the 2017 Proxy, which pointed back to Rite Aid’s $6.08 per share stock price

on October 26, 2016 (the trading day before the Original Merger was announced) as

the appropriate base price for the calculation of any premium:

        Rite Aid believes that the January 27, 2017 stock price is not an
        accurate reflection of the value of Rite Aid because such stock price
        reflected market expectations of the likelihood that the merger would

                                          - 52 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 54
                                                                    55 of
                                                                       of 75
                                                                          76




        occur on the terms of the original merger agreement and did not reflect
        the value of Rite Aid as an independent company.

        107.      Defendants included similar statements throughout the 2017 Proxy,

including:

        Rite Aid believes that the premium or discount of the per share merger
        consideration relative to the January 27, 2017 stock price is not an
        accurate reflection of the value of the transaction because such stock
        price reflected market expectations of the likelihood that the merger
        would occur on the terms of the original merger agreement and did not
        reflect the value of Rite Aid as an independent company.

                                     *     *      *

        The closing price of Rite Aid’s common stock on the NYSE on October
        26, 2015, the last trading day prior to the date on which public
        announcement of the original merger agreement was made, was $6.08
        per share. The closing price of Rite Aid’s common stock on the NYSE
        on January 27, 2017, the last trading day prior to the date on which
        public announcement of the merger agreement amendment was made,
        was $6.93 per share. Rite Aid believes that the January 27, 2017 stock
        price is not an accurate reflection of the value of Rite Aid because such
        stock price reflected market expectations of the likelihood that the
        merger would occur on the terms of the original merger agreement and
        did not reflect the value of Rite Aid as an independent company.

        108.      Through these statements, Defendants conceded that, during the

pendency of the Original Merger, Rite Aid’s stock traded at artificially inflated levels

based on the market’s expectation that the Original Merger would close on schedule

and under the terms of the Original Merger Agreement. The market’s misperception

was fueled by Defendants’ repeated materially false and misleading statements that

the Original Merger bore little antitrust risk and would close on schedule. As further

                                         - 53 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 55
                                                                    56 of
                                                                       of 75
                                                                          76



described herein, these inflated trading levels existed far above the price at which Rite

Aid stock would have traded if the market knew the truth that the deal was in serious

antitrust jeopardy.

                POST-CLASS PERIOD STATEMENTS FURTHER
              DEMONSTRATE THAT DEFENDANTS’ CLASS PERIOD
                STATEMENTS WERE FALSE AND MISLEADING

        109. On June 29, 2017, Walgreens held an earnings call for its third fiscal

quarter of 2017. When asked about the regulatory review process for the Asset

Purchase Agreement under which Walgreens would acquire 2,186 Rite Aid stores,

Defendants’ response was noticeably different. For example, after pointing out that

“the stores you’re trying to buy do still seem to have a decent amount of overlap with

existing Walgreens stores, at least on a state-by-state basis,” a securities analyst from

BofA Merrill Lynch asked: “Should we assume that the new plan takes into account

feedback from the FTC such that you're highly confident in a shorter FTC review for

the new asset purchase? Or could this still be a battle with the FTC even for the new

plan?” Unlike in previous calls where Defendants were eager to share their “clarity”

based on insider knowledge, Gradwell diverted the question to Walgreens’ General

Counsel, Marco Patrick Anthony Pagni (“Pagni”): “We actually have (inaudible) our

Counsel, internal General Counsel here, who might answer that. Marco?” Pagni

provided the answer Defendants should have offered throughout the Class Period: “I

wouldn’t care to express any level of confidence one way or another as to how the

                                         - 54 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 56
                                                                    57 of
                                                                       of 75
                                                                          76



transaction will proceed.” Another analyst later asked,

        I understand what you’re saying in terms that this is more of a simple
        asset deal. But if I must – you’re giving them an option to buy generic
        drugs through WBAD, and it looks like from the Rite Aid slides for a
        period of 10 years. Can you talk about how the FTC might view that
        kind of more strategic alliance on the purchasing side? And do you think
        that perhaps presents a different kind of hindrance?”

This time, it was Pessina who diverted the question to Pagni: “Marco?” Pagni, again,

refused to comment on the FTC’s views:

        We’re not able to comment on how the FTC may or may not see any
        particular facet of this transaction. But I would say is that it's important
        that the Rite Aid, going forward, be competitive in the market. And
        clearly, it's an option to join our procurement vehicle, WBAD, will help
        it with its cost of goods going forward, which we believe is important for
        its competitive position in the market. And I express no view as to how
        the FTC will see that, but one could imagine that, that might be
        important for them.

                         NO SAFE HARBOR PROTECTION

        110.      Defendants’ false and misleading statements during the Class Period are

not immunized by the safe harbor for forward-looking statements under the Private

Securities Litigation Reform Act. First, most of Defendants’ materially false and

misleading statements were not “forward-looking statements,” but rather, were

statements of existing fact and/or or conditions, which do not qualify for the safe

harbor protection. Second, at the time each false and misleading statement was made,

the speaker had actual knowledge that the statement was false or misleading and/or

the statement was authorized or approved by an executive officer and/or director who

                                           - 55 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 57
                                                                    58 of
                                                                       of 75
                                                                          76



had actual knowledge that the statement was false or misleading. Third, Defendants’

cautionary statements were contradicted by existing, undisclosed material facts that

were required to be disclosed so that the statement would not be misleading. Fourth,

Defendants provided no meaningful cautionary language regarding their false and

misleading statements, only vague and boilerplate disclaimers about general

regulatory risk that failed to apprise shareholders of the true risks inherent in the

mergers, which were contradicted by Defendants’ false and misleading statements.

Moreover, many of Defendants’ boilerplate disclaimers themselves were misleading

because they warned of risks that had already materialized.

                     ADDITIONAL SCIENTER ALLEGATIONS

        111.      As alleged herein, Defendants acted with scienter in making false and

misleading statements during the Class Period in that Defendants had a motive and

opportunity to commit fraud, and Defendants also had actual knowledge that their

Class Period statements were false and misleading and/or were reckless in making

statements that were likely to mislead investors.

        112.      The Rite Aid Defendants were motivated to push through the unfair

mergers in order to secure lucrative benefits and compensation packages for the Rite

Aid Board and other Rite Aid insiders. Together with the Walgreens Defendants, they

worked to foist the unfair deal on Rite Aid shareholders. The Walgreens Defendants

misled investors to gain shareholder approval of the deal and continued to mislead

                                          - 56 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 58
                                                                    59 of
                                                                       of 75
                                                                          76



investors in order to rebut criticism of the deal’s viability, which threatened to tarnish

Pessina’s strong deal-making reputation. The Rite Aid Defendants then agreed to an

even worse deal for shareholders, with significantly reduced cash consideration, so

that Rite Aid insiders could still reap their disproportional benefits.

        113.      Defendants knew that their public statements were materially false and

misleading, knew that such statements or documents would be issued or disseminated

to the investing public, and knowingly and substantially participated or acquiesced in

the issuance or dissemination of such statements or documents as primary violations

of the federal securities laws.

        114.      As set forth elsewhere herein in detail, Defendants, by virtue of their

receipt of information reflecting the true facts regarding Rite Aid, their control over,

and/or receipt or modification of Rite Aid’s allegedly materially misleading

misstatements, and/or their associations with Rite Aid, which made them privy to

confidential proprietary information concerning the Company, participated in the

fraudulent scheme alleged herein.

        115.      In addition to their orchestration of the fraudulent scheme, Defendants’

scienter is evidenced by the following: (i) the Individual Defendants’ senior positions

within Rite Aid and Walgreens and their extensive personal participation in the

merger review process; (ii) the Individual Defendants held themselves out as the

persons most knowledgeable on the topics about which they spoke, including the

                                           - 57 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 59
                                                                    60 of
                                                                       of 75
                                                                          76



statements alleged herein to be false and misleading; (iii) Defendants agreed to reduce

the Original Merger Consideration by up to $2.6 billion with no commensurate

benefits to Rite Aid shareholders; and (iv) the close temporal proximity between

statements made by Defendants and the revelation that those statements were false and

misleading.

                       The Individual Defendants’ Access to, and
                     Extensive Personal Involvement in, the Mergers

        116.      As the most senior executives and/or board members at their respective

companies, each of the Individual Defendants participated in extensive due diligence

regarding the deal and stayed regularly apprised of its progress, including

developments in connection with the FTC’s review. As detailed in the 2017 Proxy,

the Rite Aid Board received “regular updates” regarding the ongoing FTC review, met

regularly to discuss Rite Aid’s business and the merger approval process, and,

beginning at least by April 2016, were specifically informed that Rite Aid needed to

“establish a divestiture process” in order to “satisfy the FTC Staff’s questions about

the transaction[.]”

        117.      The Rite Aid Board received updates regarding the FTC approval

process on January 26, 2016; February 17, 2016; March 2, 2016; April 12, 2016; June

22, 2016; September 30, 2016; October 14, 2016; October 18, 2016; November 4,




                                          - 58 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 60
                                                                    61 of
                                                                       of 75
                                                                          76



2016; November 16, 2016; December 6, 2016; December 16, 2016; January 6, 2017;

and January 24, 2017. Standley personally provided many of these updates.

        118.      Similarly, the Walgreens Defendants were required to, and, in fact, did,

“make all strategic decisions and lead all discussions, negotiations and other

proceedings, and coordinate all activities with respect to any requests that may be

made by, or any actions, consents, undertakings, approvals, or waivers that may be

sought by or from, the FTC or other governmental entities.”

        119.      Throughout 2016, Defendants’ counsel had “extensive discussions”

with the FTC, the substance of which counsel then relayed to Defendants.

        120.      Moreover, and as acknowledged in the 2017 Proxy, Defendants were

specifically informed by the FTC that the Original Merger would “require a remedy.”

As a result of these activities and the Individual Defendants’ positions and personal

involvement in the regulatory review process, each Defendant was fully informed of

the developments in the FTC approval process, including the FTC’s expressed

concerns regarding the deal and the FTC’s determination that it was unlikely to

approve the Original Merger or the Revised Merger as then-constituted.

                      Defendants Repeatedly Stated that They Were
                     Informed About the Regulatory Review Process

        121.      Defendants repeatedly held themselves out to the market as

knowledgeable on the topics on which they spoke that are alleged herein to be false


                                           - 59 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 61
                                                                    62 of
                                                                       of 75
                                                                          76



and misleading, including on conference calls with investors and security analysts.

Throughout the Class Period, Defendants stated that they had knowledge and

information regarding the mergers as a result of extensive due diligence efforts,

expertise in such matters, familiarity with the business of Rite Aid and/or Walgreens,

and discussions with FTC staff and/or persons knowledgeable about the FTC’s

ongoing review. Defendants further insisted that any criticism of the deal’s viability

was flat wrong and not “well informed.”

        122.      For example, in October 2015, Rite Aid filed a “script” with the SEC

regarding the Original Merger that made a point to downplay any antitrust risk based

on purported expert knowledge of the situation, stating that after “extensive

consultation with anti-trust counsel, and based upon the complementary nature of the

market profiles of both companies, and the amount of pharmacy counters in the U.S.,

we do not believe the combination should cause regulatory concern.” The release,

which reflected the views of the Rite Aid Board, also refuted the notion that there

would be “any reason why this deal wouldn’t happen, such as anti-trust issues.”

        123.      Similarly, on November 8, 2016, Pessina downplayed media reports

that attempted to expose the true extent of the regulatory risks the Merger faced:

        [W]e have a different opinion than certain journalists who are writing
        things we don’t recognize or people we – or about people we have
        never heard of. . . . And we continue to be very positive in spite of the
        opinion of certain people who apparently are not particularly well
        informed.

                                          - 60 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 62
                                                                    63 of
                                                                       of 75
                                                                          76



        124.      He contrasted that doubt with his own “confidence” that the deal would

be approved, stating, “So, just to reassure you, if we say that we are confident, it is

because what we know makes us very confident.” Pessina continued representing

this “confidence” in conference calls with investors as late as January 5, 2017, stating,

as a basis for this confidence, that Walgreens had exchanged a “lot of information”

with the FTC and that the company “had a very good relationship” with the agency.

        125.      Similarly, on November 17 2016, Fairweather stated, “[w]e are very

clear” in reference to his representation, later revealed to be false, that store

divestitures would be less than 1,000 to satisfy antitrust regulators, and, like Pessina,

dismissed media reports attempting to expose the truth:

        nothing really has changed other than it’s just perhaps taken a little bit
        longer than we had thought in the first place. There’s lots of stuff in
        the papers but it is amazing where it comes from.

Gradwell added that Defendants had “clarity” on the issue based on “ongoing

discussion with the FTC,” among other sources, and refuted the idea that there was

any “blocking rationale” at the FTC, again, purportedly based on insider knowledge.

                       The Close Temporal Proximity Between
               Defendants’ Statements and the Revelation of Their Falsity

        126.      Defendants’ representations that they had “confidence” that the deal

would satisfy antitrust regulators and be approved, as outlined in the Original Merger

Agreement, soon before the falsity of those statements was revealed, further bolsters

an already compelling inference of scienter.
                                       - 61 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 63
                                                                    64 of
                                                                       of 75
                                                                          76



        127.      On January 5, 2017, Pessina told investors and the market with regards

to the deal: “we are confident we can deliver for our customers and our shareholders,

on all the plans and strategies we have discussed with you.” On that same call,

Pessina represented that Walgreens was “clearly making progress” in its discussions

with the FTC, and that he “remain[ed] as convinced as ever of the strategic benefits of

the proposed Rite Aid transaction.” Similarly, Fairweather stated that Walgreens was

“actively engaged in discussions with the FTC” and, based in part on these

discussions, reaffirmed Walgreens’ 2017 fiscal guidance that included Rite Aid

accretion of $0.05 to $0.12 adjusted diluted net earnings per share for the year. But by

the very next day, based on prior discussions, and with access to the same facts

available on January 5, Rite Aid’s attorneys had privately concluded that “the FTC

would not recommend approval of the divestiture transaction by the [January 27,

2017] end date.” And on January 20, 2017 – barely two weeks after Defendants had

stressed their “confidence” that the deal would be approved by the FTC as structured

based on purported insider knowledge and conversations with regulators – Bloomberg

reported in an article entitled, “Walgreens Faces U.S. Antitrust Concerns Over Rite

Aid Fix,” that the FTC was, in fact, unlikely to approve the deal. The article relayed

the concerns of FTC officials that “Walgreens’s proposal to sell 865 drugstores . . .

doesn’t go far enough to preserve competition that would be lost in the tie-up.” Just

ten days after this revelation, on January 30, 2017, Rite Aid shareholders were again

                                          - 62 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 64
                                                                    65 of
                                                                       of 75
                                                                          76



shocked to learn of the terms of the Revised Merger Agreement and that the purported

reason for the proposed revisions was that antitrust regulators would not approve the

deal as structured.

                         PRESUMPTION OF RELIANCE:
                       FRAUD-ON-THE-MARKET DOCTRINE

        128.      At all relevant times, the market for Rite Aid common stock was an

efficient market for the following reasons, among others:

                 (a)   Rite Aid stock met the requirements for listing, and was listed and

actively traded on the NYSE, a highly efficient and automated market;

                 (b)   According to the Company’s Form 10-K filed on May 3, 2017, the

Company had more than one billion shares outstanding as of April 17, 2017;

                 (c)   Rite Aid was qualified to file a less comprehensive Form S-3

registration statement with the SEC that is reserved, by definition, to well-established

and largely capitalized issuers for whom less scrutiny is required;

                 (d)   As a regulated issuer, Rite Aid filed periodic public reports with

the SEC;

                 (e)   Rite Aid regularly communicated with public investors via

established market communication mechanisms, including regular disseminations of

press releases on the national circuits of major newswire services, the Internet and




                                           - 63 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 65
                                                                    66 of
                                                                       of 75
                                                                          76



other wide-ranging public disclosures, such as communications with the financial

press and other similar reporting services;

                 (f)   Rite Aid was followed by many securities analysts who wrote

reports that were distributed to the sales force and certain customers of their respective

firms during the Class Period and each of these reports was publicly available and

entered the public marketplace; and

                 (g)   Unexpected material news about Rite Aid was rapidly reflected in

and incorporated into the Company’s stock price during the Class Period.

        129.      As a result of the foregoing, the market for Rite Aid common stock

promptly digested current information regarding Rite Aid from publicly available

sources and immediately reflected such information in Rite Aid’s stock price. Under

these circumstances, all purchasers of Rite Aid common stock during the Class Period

suffered similar injury through their purchases of Rite Aid common stock at

artificially inflated prices, and, thus, a presumption of reliance applies.

                                  LOSS CAUSATION

        130.      During the Class Period, as detailed herein, Defendants made false and

misleading statements and omitted material information concerning Rite Aid’s

business and prospects and engaged in a scheme to deceive the market. By artificially

inflating and manipulating the price of Rite Aid stock, Defendants deceived Plaintiff

and the Class (as defined herein) and caused them losses when the truth was revealed.

                                          - 64 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 66
                                                                    67 of
                                                                       of 75
                                                                          76



When Defendants’ prior misrepresentations and fraudulent conduct became apparent

to the market, this caused Rite Aid’s stock price to fall precipitously as the prior

artificial inflation came out of the stock price, including following the January 20,

2017, January 30, 2017, and June 29, 2017 disclosures. As a result of their purchases

of Rite Aid stock during the Class Period, Plaintiff and the other members of the Class

suffered economic loss, i.e., damages, under the federal securities laws.

                           CLASS ACTION ALLEGATIONS

        131.      Plaintiff brings this action individually and as a class action on behalf of

all purchasers of Rite Aid’s publicly traded common stock during the Class Period

(the “Class”). Excluded from the Class are Defendants herein and any person, firm,

trust, corporation, or other entity related to or affiliated with any Defendants.

        132.      This action is properly maintainable as a class action under Rule 23 of

the Federal Rules of Civil Procedure.

        133.      Numerosity. The Class is so numerous that joinder of all members is

impracticable. According to Rite Aid’s 10-K filing on May 3, 2017, the Company had

more than one billion shares outstanding as of April 17, 2017.

        134.      Commonality. There are questions of law and fact that are common to

the Class and that predominate over questions affecting any individual Class member.

The common questions include, but are not limited to, the following:



                                             - 65 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 67
                                                                    68 of
                                                                       of 75
                                                                          76



                 (a)   whether Defendants violated §§10(b) and 20(a) of the 1934 Act

and SEC Rule 10b-5 by making false and/or misleading statements during the Class

Period as alleged herein; and

                 (b)   whether Plaintiff and members of the Class are entitled to damages

and the appropriate measure of those damages.

        135.      Typicality. Plaintiff’s claims are typical of the claims of the other

members of the Class and Plaintiff does not have any interests adverse to the Class.

        136.      Adequacy of Representation. Plaintiff is an adequate representative of

the Class, has retained competent counsel experienced in litigation of this nature, and

will fairly and adequately protect the interests of the Class.

        137.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class which would establish incompatible standards of conduct for the

parties opposing the Class.

        138.      Plaintiff anticipates that there will be no difficulty in the management

of this litigation. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        139.      Defendants have acted on grounds generally applicable to the Class

with respect to the matters complained of herein, thereby making appropriate the relief

sought herein with respect to the Class as a whole.

                                           - 66 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 68
                                                                    69 of
                                                                       of 75
                                                                          76



                                 CAUSES OF ACTION

                                         COUNT I

        Claim for Violations of §10(b) of the 1934 Act and SEC Rule 10b-5
                             (Against All Defendants)
        140.      Plaintiff incorporates by reference and realleges each and every

allegation above, as though fully set forth herein.

        141.      During the Class Period, Defendants disseminated or approved the

materially false and misleading statements specified above, which they knew, or

deliberately disregarded, to be misleading in that they contained misrepresentations

and failed to disclose material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading.

        142.      Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 (a)   employed devices, schemes, and artifices to defraud;

                 (b)   made untrue statements of material facts or omitted to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or

                 (c)   engaged in acts, practices, and a course of business that operated as

a fraud or deceit upon Plaintiff and others similarly situated in connection with their

purchases of Rite Aid common stock during the Class Period.

        143.      Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for Rite Aid stock.
                                            - 67 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 69
                                                                    70 of
                                                                       of 75
                                                                          76



Plaintiff and the Class would not have purchased Rite Aid common stock during the

Class Period at the prices they paid, or at all, if they had been aware that the market

prices had been artificially and falsely inflated by Defendants’ misleading statements.

                                       COUNT II

                     Claim for Violations of §20(a) of the 1934 Act
                               (Against All Defendants)
        144.      Plaintiff incorporates by reference and realleges each and every

allegation above, as though fully set forth herein.

        145.      Defendants acted as control persons of Rite Aid within the meaning of

§20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of the Company, participation in and/or awareness of the Company’s

operations, intimate knowledge of the false and misleading statements made during

the Class Period, and/or express right to review proxy statements, they had the power

to influence and control, and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the false

and misleading statements alleged herein.

        146.      Defendants were provided with or had unlimited access to copies of the

statements alleged to be misleading prior to and/or shortly after those statements were

issued, and had the ability to prevent the issuance of those statements or cause those

statements to be corrected.


                                          - 68 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 70
                                                                    71 of
                                                                       of 75
                                                                          76



        147.      In particular, each member of the Rite Aid Board had direct and

supervisory involvement in the day-to-day operations of the Company and, therefore,

each is presumed to have had the power to control or influence the particular

transactions giving rise to the 1934 Act violations alleged herein, and exercised the

same.

        148.      As set forth above, Defendants had the ability to exercise control over,

and did control, a person or persons who have each violated §10(b) of the 1934 Act

and SEC Rule 10b-5 promulgated thereunder, by their acts and omissions in

connection with the false and materially misleading Class Period statements as alleged

herein.

        149.      By virtue of these facts, Defendants have violated §20(a) of the 1934

Act and are liable to Plaintiff and the other members of the Class.

                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in favor of Plaintiff and the Class,

and against Defendants as follows:

        A.       Declaring that this action is properly maintainable as a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as

Class representatives and Plaintiff’s counsel as Class counsel;

        B.       Awarding Plaintiff and the Class compensatory damages;



                                           - 69 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 71
                                                                    72 of
                                                                       of 75
                                                                          76



        C.       Awarding Plaintiff and the Class pre-judgment and post-judgment

interest, as well as reasonable attorneys’ fees, expert witness fees, and other costs;

        D.       Awarding extraordinary, equitable and/or injunctive relief as permitted

by law, equity and the federal statutory provisions sued hereunder, and any

appropriate state law remedies; and

        E.       Awarding such other relief as this Court may deem just and proper.

                             DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff and the

Class demand a trial by jury.

DATED: December 11, 2017                KAUFMAN, COREN & RESS, P.C.
                                        DEBORAH R. GROSS
                                        (Pa. ID No. 44542)


                                                     s/ Deborah R. Gross
                                                    DEBORAH R. GROSS
                                        Two Commerce Square, Suite 3900
                                        2001 Market Street
                                        Philadelphia, PA 19103
                                        Telephone: 215/735-8700
                                        dgross@kcr-law.com

                                        Local Counsel




                                           - 70 -
1311192_1
            Case
            Case 1:18-cv-02118-JEJ
                 1:15-cv-02440-JEJ Document
                                   Document 1-2
                                            83 Filed
                                                Filed 12/11/17
                                                      11/02/18 Page
                                                               Page 72
                                                                    73 of
                                                                       of 75
                                                                          76




                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      STUART A. DAVIDSON
                                      MARK J. DEARMAN
                                      CHRISTOPHER GOLD
                                      120 East Palmetto Park Road, Suite 500
                                      Boca Raton, FL 33432
                                      Telephone: 561/750-3000
                                      561/750-3364 (fax)

                                      ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                      RANDALL J. BARON
                                      DAVID T. WISSBROECKER
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)

                                      Lead Counsel for Plaintiff and the Proposed
                                      Class

                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                      REED R. KATHREIN
                                      715 Hearst Avenue, Suite 202
                                      Berkeley, CA 94710
                                      Telephone: 510/725-3000
                                      510/725-3001 (fax)

                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                      KARL P. BARTH
                                      1918 8th Avenue, Suite 3300
                                      Seattle, WA 98101
                                      Telephone: 206/623-7292
                                      206/623-0594 (fax)

                                      Additional Counsel for Plaintiff


                                         - 71 -
1311192_1
       Case
       Case 1:18-cv-02118-JEJ
            1:15-cv-02440-JEJ Document
                              Document 1-2
                                       83 Filed
                                           Filed 12/11/17
                                                 11/02/18 Page
                                                          Page 73
                                                               74 of
                                                                  of 75
                                                                     76




                  CERTIFICATION OF NAMED PLAINTIFF
                PURSUANT TO FEDERAL SECURITIES LAWS


      JERRY HERING ("Plaintiff') declares:
       1.    Plaintiff has reviewed a complaint and authorized its filing.
      2.     Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff's counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
      3.     Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
      4.     Plaintiff holds 119,776 shares of Rite Aid common stock as of the
date of this certification, was a holder of Rite Aid common stock at all relevant
times, and has made the following transactions during the Class Period in the
common stock of Rite Aid:
Security              Transaction              Date                 Price Per Share

                               See attached Schedule A.

       5.    Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:




       6.     The Plaintiff will not accept any payment for serving as a
representative party on behalf of the class beyond the Plaintiff's pro rata share of
any recovery, except such reasonable costs and expenses (including lost wages)
          Case
          Case 1:18-cv-02118-JEJ
               1:15-cv-02440-JEJ Document
                                 Document 1-2
                                          83 Filed
                                              Filed 12/11/17
                                                    11/02/18 Page
                                                             Page 74
                                                                  75 of
                                                                     of 75
                                                                        76




.~~r~°~~tP~ rc•1.~1~t~~; tir tt~~~ c.°~~~r~.~•►~tti~l►~#r~ ~~t~ tla~ c~1:t~ss ~►~; «rci~r~:~l ~~r ;~~ r~svcc~ by ~?~e (:c~ur~.

          f ~~c~+.•J:~r~• ~~;~,~.~r ~} f~;zlt~ ~~t ~~~~r ~~ar ~ tl~.+t 11tc~ It►rt;~ c~in~; ~~ tr~a~. ant! ~t~~t~ci.
Case
Case 1:18-cv-02118-JEJ
     1:15-cv-02440-JEJ Document
                       Document 1-2
                                83 Filed
                                    Filed 12/11/17
                                          11/02/18 Page
                                                   Page 75
                                                        76 of
                                                           of 75
                                                              76


                              SCHEDULE A

                        SECURITIES TRANSACTIONS

         Acquisitions

            Date                  Type/Arraour~t of
          Acquired              Securities Acquired   Price

          10/28/2015                   350            $8.03
          10/29/2015                   625            $7.92
          10/29/2015                   100            $7.89
          10/29/2015                   525            $7.82
          11/11/2015                   850            $7.72
          11/12/2015                   400            $7.72
          11/12/2015                   375            $7.68
          11/13/2015                   400            $7.63
          11/13/2015                   300            $7.61
          11/13/2015                    50            $7.59
          01/20/2016                   525            $7.59
          08/16/2016                   500            $7.62
